Petitioner appeals from an order denying his application for an order in the nature of mandamus to compel respondents to perform certain acts alleged to be required of them under the Prison Law. In brief, petitioner claims that he has served all of the time for which he is legally liable and that he is now entitled to be released. This matter has been in this court before upon precisely the same state of facts (254 App. Div. 714). It was there determined that petitioner’s earliest possible date of release would be February 9, 1943. Petitioner has advanced nothing substantially new on this application by way of fact or other*907wise. Order unanimously affirmed, without costs. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.